DETAILED ACTION
This non-final office action is in response to applicant’s RCE filed on 12/20/2021 for response of office action mailed on 08/19/2021. Claims 1, 5, 11 and 13 are currently amended. Claims 4, 8 and 15-16 are cancelled. No claim is added. Claims 1-3, 5-7 and 9-14 are being examined and pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/20/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention 
Regarding claim 13,  the scope of limitation, “wherein the first is configured”, is not clear. It is not clear it’s the first processor inside the device or the second processor is configured. For the examination purpose, the examiner interprets it as wherein the first processor is configured. 

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6-7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haldenby et al. (US20170046652, hereinafter Hal) in view of Nagla et al. (US20180018723, hereinafter Nag).
Regarding claim 1, Hal teaches a method for securing a device usage information of a device (Hal: using blockchain to track and monitor usage of the connected device; Para. 0128; Para. 0121; Para. 0152), comprising determining the device usage information (Hal: the sensor data specify a usage or a consumption of connected device; Para. 0123; 0127; determine that a current fuel reserve of the connected device; Para. 0208; 0152; 0139), generating transaction data by a processor of the device, depending on the device usage information (Hal: client device 102 generates a new transaction (308) of Fig. 6 and the data specifying transaction 308 includes usage data; Para. 0131-0134; 0139; connected device can be implemented as a client device; Para. 0120); generating a blockchain data structure, wherein the blockchain data structure is based on a cryptocurrency and comprises the transaction data or a checksum of the transaction data (Hal: one or more of peer systems 160 validate the received transaction and generate a new block of blockchain, wherein the new block includes one or multiple transaction; Para. 0055; one or more of peer systems 160 function as a miner where any miner may be compensated in units of a virtual currency (Bitcoin); Para. 0056; the new block includes block header which identifies an address of a prior block and received transaction data; Para. 0166); transmitting the generated blockchain data structure to at least one blockchain node (Hal: peer systems 160 generate a new block and append it to the blockchain data structure, then distribute it across peer systems and to other devices and systems; Para. 0158; Para. 0148). 
Yet, Hal does not explicitly teach wherein a hash value of the device usage information is contained in the transaction data.
However, in the same field of endeavor, Nag teaches wherein a hash value of the device usage information is contained in the transaction data (Nag: vehicle data including mileage stored on the ledger is transformed using a one-way hash; Para. 0089-0090; 0101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Hal to include wherein a hash value of the device usage information is contained in the transaction data as disclosed by Nag. One of ordinary skill in the art would have been motivated to make this modification in order to track usage information related to assets as suggested by Nag (Nag: Para. 0092; 0101).
Regarding claim 2, combination of Hal and Nag teaches the method as claimed in claim 1. In addition, Hal teaches wherein the device usage information contains usage information of the device and identification information of the device (Hal: usage data with identifier of client device; Para. 0123; Para. 0120).
Regarding claim 3, combination of Hal and Nag teaches the method as claimed in claim 2. In addition, Hal teaches wherein the usage information (2) includes an operating time, a mileage, operating hours, repair data, diagnostic data, wear data or maintenance data (Hal: usage characteristics (mileage, speed, operational status; Para. 0152
Regarding claim 6, combination of Hal and Nag teaches the method as claimed in claim 3. In addition, Nag further teaches wherein the identification information (3) is configured in the form of pseudonym information of the device (Nag: vehicle data (make and model of vehicle) is encrypted/redacted/compressed/transformed; Para. 0089-0090; 0101). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the identification information is configured in the form of pseudonym information of the device as disclosed by Nag. One of ordinary skill in the art would have been motivated to make this modification in order to track usage information related to assets as suggested by Nag (Nag: Para. 0092; 0101).
Regarding claim 7, combination of Hal and Nag teaches the method as claimed in claim 6. In addition, Nag further teaches wherein the pseudonym information is configured in the form of a hash value of the identification information (Nag: vehicle data (make and model of vehicle) is encrypted/redacted/compressed/transformed (one-way transformation); Para. 0089-0090; 0101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the pseudonym information is configured in the form of a hash value of the identification information as disclosed by Nag. One of ordinary skill in the art would have been motivated to make this modification in order to track usage information related to assets as suggested by Nag (Nag: Para. 0092; 0101).
Regarding claim 9, combination of Hal and Nag teaches the method as claimed in claim 1. In addition, Hal further teaches wherein the blockchain data structure contains further transaction data, a timestamp, a digital signature and/or a proof of work indicator (Hal: blockchain block contains transaction data; Para. 0166; each transaction contains a timestamp, a digital signature; Para. 0128; 0133; 0134).
Regarding claim 10, combination of Hal and Nag teaches the method as claimed in claim 1. In addition, Hal further teaches wherein the transaction data or the device usage information or the usage information or the identification information is secured by way of a cryptographic checksum or of a message authentication code or of a certificate (Hal: each transaction is hashed and is linked to subsequent transaction; Para. 0061, 0064). 
Regarding claim 11, Hal teaches a system for securing device usage information of a device (Hal:  a system using blockchain to track and monitor usage of the connected device; Fig. 1 and Fig. 6; Para. 0128; Para. 0121; Para. 0152), comprising: a first processor of the device for generating transaction data depending on the device usage information (Hal: client device 102 generates a new transaction (308) of Fig. 6 and the data specifying transaction 308 includes usage data; Para. 0131-0134; 0139; connected device can be implemented as a client device; Para. 0120); at least one second processor for generating a blockchain data structure, wherein the blockchain data structure is based on a cryptocurrency and comprises the transaction data or a checksum of the transaction data (Hal: one or more of peer systems 160 validate the received transaction and generate a new block of blockchain, wherein the new block includes one or multiple transaction; Para. 0055; one or more of peer systems 160 function as a miner where any miner may be compensated in units of a virtual currency (Bitcoin); Para. 0056; the new block includes block header which identifies an address of a prior block and received transaction data; Para. 0166); at least one blockchain node for transmitting the generated blockchain data structure to at least one further blockchain node (Hal: peer systems 160 generate a new block and append it to the blockchain data structure, then distribute it across peer systems and to other devices and systems; Para. 0158; Para. 0148). 
wherein a hash value of the device usage information is contained in the transaction data.
However, in the same field of endeavor, Nag teaches wherein a hash value of the device usage information is contained in the transaction data (Nag: vehicle data including mileage stored on the ledger is transformed using a one-way hash; Para. 0089-0090; 0101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Hal to include wherein a hash value of the device usage information is contained in the transaction data as disclosed by Nag. One of ordinary skill in the art would have been motivated to make this modification in order to track usage information related to assets as suggested by Nag (Nag: Para. 0092; 0101).
Regarding claim 12, combination of Hal and Nag teaches the method as claimed in claim 11. In addition, Nag further teaches wherein the first processor is configured so as to secure the device usage information or usage information of the device usage information or identification information of the device usage information by way of a cryptographic checksum or of a message authentication code or of a certificate (Nag: vehicle usage data (mileage) is encrypted/redacted/compressed/transformed; Para. 0089-0090; 0101). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the first processor is configured so as to secure the device usage information or usage information of the device usage information or identification information of the device usage information by way of a cryptographic checksum or of a message authentication code or of a certificate as disclosed by Nag. One of ordinary skill in the art would have been motivated to make this modification in order to track usage information related to assets as suggested by Nag (Nag: Para. 0092; 0101).
Regarding claim 14, combination of Hal and Nag teaches the method as claimed in claim 11. In addition, Hal further teaches wherein the at least one second processor is formed on the blockchain node (Hal: Para. 0053; 0166). 
Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hal in view of Nag, and further in view of Avritch et al. WO2005065358, hereinafter Avri). 
Regarding claim 5, combination of Hal and Nag teaches the method as claimed in claim 1. In addition, Hal teaches transaction contains the usage data (Hal: Para. 0134).
In addition, Nag further teaches wherein a hash value of the usage information is stored in the blockchain (Nag: Para. 0089-0090; 0101).
Yet, the combination does not teach the hash is wherein the hash value of the information and a random or pseudorandom string of characters is formed.
However, in the same field of endeavor, Avri teaches the hash is wherein the hash value of the information and a random or pseudorandom string of characters is formed (Avri: the hash of the address is the hash of the address concatenated with “slat” wherein the salt is a random string; Para. 0069). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include the hash is wherein the hash value of the usage information and a random or pseudorandom string of characters is formed as disclosed by Avri. One of ordinary skill in the art would have been motivated to make this modification in order to hash data with a random string as suggested by Avri (Avri: Para. 0069). 
Regarding claim 13, combination of Hal and Nag teaches the method as claimed in claim 11. In addition, Hal further teaches forming a hash value using the transaction information (Hal: Para. 0061; 0064).

However, in the same field of endeavor, Avri teaches the first processor is configured to form a hash value using information with a combination with a random or pseudorandom string of characters (Avri: the hash of the address is the hash of the address concatenated with “slat” wherein the salt is a random string; Para. 0069). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include the first processor is configured to form a hash value using information with a combination with a random or pseudorandom string of characters as disclosed by Avri.  One of ordinary skill in the art would have been motivated to make this modification in order to hash data with a random string as suggested by Avri (Avri: Para. 0069).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lotter et al. US20180343307: monitoring mobile devices, blockchain
Tran, US20180117447: IoT device data with blockchain, Fig. 14F,G
Kurian et al. US20170243208: control device identity and usage with blockchain
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                       /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438